Citation Nr: 1434513	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease with sciatica.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to May 1986 and from March 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the claims on appeal arises from a December 2008 rating decision, following which the Veteran submitted new and material evidence to the claims within a year of the denial.  As new and material evidence was received within a year of the denial, the December 2008 rating decision never became final, but rather remained pending.  See 38 C.F.R. § 3.156(b) (2013).

In its December 2008 rating decision, the RO denied service connection for PTSD and bipolar disorder.  The Veteran's treatment records include varying psychiatric diagnoses.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claims on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to MST and bipolar disorder.

The Veteran testified before the undersigned Veterans Law Judge at a Videoconference hearing in April 2014.  A transcript of his hearing has been associated with the claims file.  

The Virtual VA paperless claims processing system includes the April 2014 Videoconference hearing transcript and VA treatment records dated from January 2011 to October 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a FOIA response dated in May 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to service connection for PTSD due to MST and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's degenerative disc disease of the lumbar spine began in service.

2.  Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran has sciatica in his lower extremities as secondary to his degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine with sciatica have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Analysis

The record demonstrates the presence of a diagnosed low back disability; the Veteran was diagnosed with degenerative disc disease and spinal stenosis secondary to congenitally short pedicles at L3 to S1 at his December 2010 VA examination.  Also, x-ray imaging performed in April 2009 confirmed degenerative disc disease at L4-5 and L5-S1.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of in-service injuries to the lumbar spine.  On the Veteran's entrance examination for his second period of service, his spine was evaluated as normal and he denied recurrent back pain.  However, the Veteran's service treatment records showed the Veteran received extensive treatment for a low back disability beginning in early 1992.  The records showed that the Veteran injured his back during a battalion run in February 1992 and following a fall in March 1992.  Following one of the injuries, a Magnetic Resonance Imaging (MRI) was performed; however, there is no record of it in the service treatment records.  The diagnoses provided at that time were herniated nucleous pulposus with sciatic radiation, lumbar strain, thoracic scoliosis, and L5-S1 disc disease.  Moreover, on the Veteran's April 1992 report of medical history, the Veteran indicated that he had recurrent back pain.  The assessment on the April 1992 separation examination was herniated nucleous pulposus at L4-5 and L5-S1, with significant low back pain and sciatic involvement.  The Board finds the Veteran's reports to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

With regard to the final element, the only evidence of record on the issue of nexus is the opinion of the December 2010 VA examiner, who concluded that it was less likely as not that the Veteran's current back problems were related to the conditions the Veteran was treated for in service.  The December 2010 VA examiner explained that there was a notation of herniated disc in the Veteran's service treatment records, but no specific MRI was located.  She noted that the most recent MRI in 2009 showed only minor disc bulging, and a congenital spinal stenosis.  The examiner further noted that there was no treatment located for the Veteran's back pain from 1992 until 2009.  The Board finds, however, that this opinion relied solely on the lack of treatment for a low back disability from 1992 until 2009 to justify its conclusion that the Veteran's current back problems were not related to the conditions the Veteran was treated for in service, and did not provide any analysis relating to the Veteran's specific circumstances.  In particular, the examiner did not address the impact the Veteran's imprisonment from 1996 to 2006 had on his ability to receive treatment for his back disability.  Furthermore, the examiner did not adequately address the diagnosis of L5-S1 disc disease in service and its relationship to the Veteran's current diagnosis of degenerative disc disease.

The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current low back disability, diagnosed as degenerative disc disease, is related to service.  The Board finds that the Veteran's assertions regarding the onset and treatment of his low back disability in service are credible, and are corroborated by his service treatment records.  The Board therefore finds that the Veteran's competent and credible assertions of low back pain since service weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and his current low back disability.  In light of the extensive treatment records for low back pain and an assessment of L5-S1 disc disease during service; the reported low back disability with sciatica upon separation from service; the competent and credible assertions that the Veteran has experienced low back pain since service; and the current diagnosis of degenerative disc disease of the lumbar spine; and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Furthermore, as discussed above, service connection has been established for a low back disability.  Although the December 2010 VA examiner noted that she was unable to assess for sciatica, post-service medical records showed symptoms of sciatica in the lower extremities secondary to the now-service-connected low back disability.  See 38 C.F.R. § 3.310; see also April 2009 and April 2011 VA treatment records.  The Board notes that sciatica, by diagnosis, is related to the lumbar spine disability.  Resolving any doubt in the Veteran's favor, the Board finds that the evidence is in favor of the grant of service connection for sciatica of the lower extremities as secondary to the Veteran's degenerative disc disease of the lumbar spine.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the benefit-of-the-doubt rule applies and service connection for degenerative disc disease of the lumbar spine with sciatica is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine with sciatica, is granted.


REMAND

A review of the record shows that additional development is necessary prior to adjudication of the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD due to MST and bipolar disorder.  

The Veteran essentially contends that he has a current acquired psychiatric disorder, to include PTSD due to MST and bipolar disorder, due to several incidents of sexual assault in service.  In particular, the Veteran claimed that he was molested once during his first period of service by a Sergeant R.  Army Criminal Investigation Division (CID) records dated in 1983 corroborated the Veteran's account.  The records revealed that the Veteran reported and testified to a sexual assault by a Sergeant R. during service.  The CID report included a sworn statement from the Veteran, in which he wrote that he was awakened in the early morning of December 1983 to Sergeant R. fondling his groin area and propositioning him.  Accordingly, this reported stressor is verified based on the objective evidence of record.
 
The Veteran also claimed that during his second period of service, he traveled to a peep show with a Sergeant F., who drugged him and forced him into a sexual encounter.  The Veteran indicated that there were several more unwanted sexual encounters with Sergeant F. following this incident.  The Veteran claimed that he did not report this incident because nothing was done when he reported the earlier incident with Sergeant R.  The Veteran indicated that the Army CID questioned him regarding this incident and he lied to protect himself.  He also indicated that he had to testify at a court martial for F. and he lied then as well.  There is no evidence in the record to corroborate the alleged sexual assaults by Sergeant F.  Furthermore, the Veteran's claim that he did not report the incident with Sergeant F. because "nothing was done" when he reported the earlier incident with Sergeant F. is directly contradicted by the Army CID report.

The Board observes that the Veteran left his first period of service in 1986.  In his April 2014 Videoconference hearing testimony, the Veteran claimed that he left service at that time to get away from Sergeant R..  He explained that when he re-entered service in 1991, this was indicative of a behavioral marker of "seeking reassignment."  During the Veteran's second period of service, the February 1991 entrance examination was silent regarding psychiatric symptoms.  In early 1992, the Veteran was admitted to the Naval Hospital in San Diego for "cocaine abuse/addiction," and subsequently discharged Under Honorable Conditions after testing positive for cocaine use.  The treating physicians at that time noted a substance induced mood disorder.  Additionally, the treatment records contained notations of depression and anxiety.  On the Veteran's April 1992 separation examination, the Veteran reported depression and excessive worry.

Following service, the Veteran served ten years in prison for manslaughter from 1996 to 2006.  The Veteran has claimed that when he was mugged in 1996, it reminded him of the sexual assaults in service, which caused him to become enraged and beat the mugger to death.

VA treatment records showed that the Veteran was diagnosed with PTSD related to his reports of his MST in 2006 and bipolar disorder in 2008.  Earlier consults from the same facility noted substance induced mood disorder and extensive mental health assessments, generally related to drug abuse.

In a VA psychiatric examination dated in December 2010, the examiner found that the Veteran's PTSD was less likely as not caused by or a result of the confirmed stressor of molestation by a soldier named R.  The examiner opined that the Veteran's report of the trauma he asserted was the basis of his PTSD was sexual assaults by a different service member than Sergeant R.  The examiner noted that the Veteran did not manifest avoidance features and symptoms of PTSD regarding the incident with R. or the claimed assaults by F. and in fact could speak of little else in the interview.  The examiner noted that the Veteran spontaneously returned to the topic of the assaults by F. many times.  The examiner found that the Veteran's presentation was not consistent with hundreds of veterans with PTSD that he had examined.  The examiner further found that there was no apparent link between the notations of a possible mood disorder in the Veteran's service treatment records and the Veteran's current diagnosis of bipolar mood disorder, as the reference found in the service treatment records were associated with the effects of substance abuse.  The examiner noted that one reference indicated "substance induced mood disorder," which is not consistent with bipolar disorder, and the other was simply a speculative comment about the possible existence of an "underlying mood disorder" (which is not a diagnosis).  The examiner therefore found that no mood disorder was diagnosed in service.

The Board finds the VA opinion inadequate because it contains an insufficient rationale.  The opinion did not discuss whether the evidence demonstrated any behavioral changes in service (e.g. leaving service and then re-entering, drug abuse, etc.) that could be regarded as indicative of the occurrence of sexual trauma.   The opinion also did not adequately address whether each stressor found to have actually occurred, by either the RO/AMC, or in the reviewer's opinion, was sufficient to produce PTSD.  Therefore, a new examination and opinion must be obtained.

Furthermore, the Veteran has indicated that he is in receipt of Social Security disability benefits for his PTSD and bipolar disorder.  Although the file contains a December 2008 letter from the Social Security Administration (SSA) notifying the Veteran that he met the medical requirements to receive disability benefits, the Veteran's SSA medical records are not yet associated with the file.  While on remand, the RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

Moreover, in his April 2014 Videoconference hearing, the Veteran indicated that he last received treatment at the Fort Collins VA Medical Center (VAMC) for his acquired psychiatric condition in March 2014.  As the last VAMC treatment records are from October 2013, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include treatment records from the Fort Collins VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Then, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS, and a copy of this remand must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

(1) Identify all acquired psychiatric disorders diagnosed on examination and in treatment records, to include PTSD due to MST and bipolar disorder.

(2) If PTSD is diagnosed, determine:

(i) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the evidence demonstrates whether any behavioral changes in service (e.g. drug abuse, seeking reassignment, etc.) could be regarded as indicative of the occurrence of sexual trauma;

(ii) Whether each stressor found to have actually occurred, by either the RO/AMC, or in the reviewer's opinion, is "at least as likely as not" (a 50 percent or greater probability) sufficient to produce PTSD; and

(iii) Whether it is "at least as likely as not" (a 50 percent or greater probability) that there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD.

In making these determinations, the examiner must acknowledge and comment on the lay evidence of record regarding the alleged in-service sexual assaults by Sergeant R. and Sergeant F.  The examiner should also acknowledge and comment on the 1983 Army CID report verifying the Veteran's claimed stressor regarding Sergeant R.  

Any opinions expressed by the reviewer must be accompanied by a complete rationale.

(3)  As to each psychiatric diagnosis other than PTSD (e.g., bipolar disorder, substance inducted mood disorder, etc.) diagnosed on examination and in treatment records, determine:

(i) Whether it is "at least as likely as not" (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service sexual assault as alleged.

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Opinions should be provided based on the results of prior psychiatric evaluations and the current psychiatric examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings obtained from review of the record, citing to specific evidence in the file, if necessary.

If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


